     Case 1:19-cv-05099-ARR-RML Document 46 Filed 03/18/20 Page 1 of 1 PageID #: 549

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                      26 Broadway, 27th Floor
Joshua Tarrant-Windt, Associate (Admitted in NY)                 New York, NY 10004
                                                                 Phone: (212) 248-7906
                                                                 Fax: (212) 248-7908



       March 18, 2020

       Via ECF
       Honorable Robert M. Levy, U.S.M.J.
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

       Re:     DeVito v. Neiman, et al. EDNY Case No. 19-CV-5099 (ARR)(RML)

       Dear Judge Levy:

       My office represents the plaintiff, Robert DeVito, in the above-referenced case. I am
       writing in response to the letter filed last night by David M. Barshay, Esq., counsel
       for defendants Herman Jacobowitz and Expedite Collections Inc. (Dkt. 45) Plaintiff
       requests permission to respond to the scurrilous and irrelevant accusations of
       misconduct contained in that letter.

       Respectfully,

       /s/ Joshua Tarrant-Windt

       Joshua Tarrant-Windt

       cc:     All Counsel of Record (Via ECF)
